DETAILED ACTION

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objection
Claims 8, 11, and 12 are objected to because of the following informalities:   
Claim 8 recites the limitation "the top cover" in line 2.  It is of note there is a “cover” layer in claim 1; thus Applicant may avoid this rejection by amending the claim to recite “cover” not “top cover” in claim 8 or modify claim 1 to recite a “top cover” layer so as to avoid confusion with Applicant’s multilayer film (regarding insufficient antecedent basis).  
Claim 11 recites “comprises one or more acrylates” which should state “further comprises”.
Claims 12-13 recites “comprises particles” which should state “further comprises”.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



 Claims 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the core layer” in line 2. There is insufficient antecedent basis.  The examiner suggests deleting the core layer in claim 8 and cancelling the claim or amending claim 1 to recite a core layer.
Claim 14 recites the limitation “the diameter of the particles” in line 2.  There is a lack of antecedent basis. The examiner suggests deleting said phrase and cancelling the claim or amending the claim 1 to recite particles having a diameter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 4,970,113).
Re claims 1-5, 7, 10-11, and 15, Yamada discloses top core cover (inverted Fig. 1 per claims 1 and 4) polyolefin (polyethylene or polypropylene (5:5-10 and 5:15-20) per claim 10) cover first layer thickness (substrate (C), Fig. 1 and associated text per claim 1) 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have selected from the overlapping portion of the ranges a filler of 0-70 wt% from the ranges claimed of greater than 20 wt% per claim 1 and of 20 to 30 wt% in claim 15 because overlapping ranges have been held to establish prima facie obviousness and as further Yamada discloses fillers contribute to facilitation of control of the peeling 5:20-45.

THICKNESSES MODIFICATION FOR CLAIM 1-3 AND 8
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have selected from the overlapping portion of the ranges disclosed when at 300 microns in the second layer thickness in B it is less than C when at 3000 microns in the first thickness in C, similar rationale applies to all recitations of thickness (specifically see Table A. directly below) because overlapping ranges have been held to establish prima facie obviousness as further Yamada discloses the thickness effects the delamination to ensure the rupture strength is sufficient to peel at 5:50-68. 
TABLE A.
Claim (layers)
Yamada overlapping portion (microns)
claimed range (microns)

1 adhesive
10-300, lower limit range is less than 10-3000 upper limit range
Thickness smaller in adhesive layer
2 core
10-3000 
70-105
3 adhesive
10-300  
7-20
8 cover
10-3000  
10-20
8 core
10-3000  
60 -85

	 
THICKNESS MODIFICATION FOR CLAIM 6
Re claim 6, Yamada doesn’t disclose the specific range Applicant desires, in that the further adhesive layer has a thickness range from 1 to 4 microns.  Again, Yamada Yamada discloses thicknesses of each of the aforesaid layers is not particularly restricted (5:50-68) and thus there is room for optimizing the thickness to effect the properties desired (i.e. delamination, peel strength).  Yamada also discloses preferable thicknesses In re Aller, 105 USPQ 233.  
Re claims 9 and 13, because the same materials are present, the state of being excited by high-energy radiation is 1) expected, 2) suggestive language and not positively recited, and 3) a process limitation in a product claim: Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Patentability of an article depends on the article itself and not the method used to produce it (see MPEP 2113). Furthermore, the invention defined by a product-by-process invention is a product NOT a process.  In re Bridgeford, 357 F. 2d 679.  It is the patentability of the product claimed and NOT of the recited process steps which must be established.  In re Brown, 459 F. 29 531. Both Applicant’s and prior art reference’s product are the same.
 	Re claim 12, Yamada discloses the flake inorganic fillers are talc and mica (5:20-45).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 4,970,113) in view of Fururta (US 5206281 A ). 
Yamada is relied upon for all that it teaches above.

Furuta teaches a similar polyolefin resin composition filled inorganic filler layer having overlapping ranges of the particle diameter wherein having an inorganic filler having an average particle diameter of 0.05-10 p.m. Not only does this resin composition exhibit good processability but it also provides molded articles (the disclosed average particle diameter of 0.05-10 microns overlaps Applicant’s 1 micron to 2 microns).  17:20-50, 22:45-51.  Furuta disclosed also balancing effects that are so effective in improving the dimensional stability and stiffness or ensuring not to impair the surface gloss of molded articles.  See also col. 25-26.
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have substituted the filler of Yamada for the sized filler of Furuta and have selected from the overlapping portion of the ranges disclosed 0.05 to 10 microns from the claimed range of 1 micron to 2 microns because overlapping ranges have been held to establish prima facie obviousness as further Furuta discloses the filler aids in effecting processability, etc. as set forth above.

REFERENCES OF INTEREST

See Prior Art References D1-D3 as in the International Search Written Opinion.

D1: DE 198 59 334 Al 
D2: EP 1013415 A2 (M & W VERPACKUNGEN
GMBH [DE]) 28 June 2000 (2000-06-28)
  

DI (see DI: figure 2; claims 1-5, page 5, line 52-62) discloses a composite film containing, consecutively, a second film layer 20 (corresponds to the claimed cover layer), a first film layer 16 and a sealing layer 18 (based on an unfilled polyolefin (B) and corresponds to the claimed "further adhesive layer"). The second film layer 20 has 

D1 (see D 1: page 5, lines 60--62) further discloses that "the thickness ratios in figure 2 are merely of an exemplary nature, and the layer 20 in the three-layer structure, as shown in figure 2, can be substantially thicker, so that the second film layer can simultaneously assume the function of a carrier layer".Therefore, the second
film layer 20 is also thicker than the first film layer 16. 

Re claims 3-5, 7, 10, and 12-15 :
- for the subject matter of claim 3, from D1: claim 12;
- for the subject matter of claim 4, from D1: figure 3; page 4, lines 11-14;
- for the subject matter of claim 5, from D1: figure 2, "sealing layer 18";
- for the subject matter of claim 7, from D1: claim 1;
- for the subject matter of claim 10, from D1: page 4, lines 18-20;
- for the subject matter of claims 12-13, from D1: page 3, lines 51-52;
- for the subject matter of claim 14, from D1: page 4, lines 66-67;
- for the subject matter of claim 15, from D1: claim 1; page 4, lines 23-29.

Claims 2, 6, 8, 9 and 11 do not contain any features which, in combination with the features of any claim to which they refer, meet the requirements of the PCT in respect of inventive step, since they must be considered to be not inventive in relation to D1-D3 and do not contain anything surprising for a person skilled in the art.
 
D2 (see D2: figures 1-2; claims 1-2 and 6) discloses a label composite film containing a polyolefinic stiffening layer 2 or 2' (corresponds to the claimed cover layer) and an inner layer 3 or 3' (corresponds to the claimed adhesive layer), wherein at least one core layer (3.2' ... 3.4') of the inner layer (3') consists of a polyolefinic plastic admixed with mineral fillers (4'), wherein the filler content is 5-40 wt%.
Furthermore, it can be seen from figures 1-2 of D2 that the inner layer has a smaller thickness than the stiffening layer.
The subject matter of claim 1 is therefore not novel over D2 (PCT Article 33(2)).
[3.2] The subject matter of dependent claims 5, 7, 10 and 12-15 is not novel because the additional features are known from document D2 (see D2: figures 1-2; claims 1-2 and 6; [0015]-[0017]).

 
 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787